17 N.Y.3d 827 (2011)
954 N.E.2d 80
929 N.Y.S.2d 790
In the Matter of ORANGE COUNTY DEPARTMENT OF SOCIAL SERVICES, on Behalf of DORIS ZIERAN, Respondent,
v.
MARK MARVIN, Appellant.
Motion No: 2011-606
Court of Appeals of New York.
Submitted June 6, 2011.
Decided September 8, 2011.
*828 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.